Opinion by
Johnson, J.
It was stipulated that the merchandise consists of cheese similar in all material respects to the Sbrinz cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance with stipulation of counsel and following the cited authority it was held that an allowance of 2)4 *310percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings-on the outside of the cheese. The protest was sustained to this extent.